OPINION — AG — ** 74 O.S. 285 [74-285](25), WHICH AUTHORIZES THE FUNDING OF A PROGRAM TO BE OPERATED BY THE CLEVELAND COUNTY DISTRICT ATTORNEY OFFICE, CONSTITUTES SPECIAL LEGISLATION IN VIOLATION OF ARTICLE V, SECTION 46, ARTICLE V, SECTION 59, OKLAHOMA CONSTITUTION. THE ELIMINATION OF THE CLEVELAND COUNTY DISTRICT ATTORNEY AS THE OPERATOR OF THE PROSECUTORS PROGRAM IS 'NOT' OF SUCH IMPORT THAT THE REMAINING PORTION, WITHOUT IT, WOULD CAUSE RESULTS 'NOT' CONTEMPLATED OR INTENDED BY THE LEGISLATURE. THUS, THE REMAINDER OF SECT. 9 OF SENATE BILL NO. 45 IS VALID. (PROSECUTORS, FUNDING FOR A PILOT NIGHT AND WEEKEND PROSECUTORS PROGRAM TO BE OPERATED PROVIDING MEDIATION AND DIVERSION SERVICES, IMPACT THE CASELOAD OF THE COUNTY, SPECIAL LEGISLATION, SPECIAL LAW, GENERAL LAW) CITE: 74 O.S. 285 [74-285](25), OPINION NO. 80-050 (SUSAN TALBOT)